In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-17-00425-CV

DONALD DUNN AND JACKEY DUNN                §    On Appeal from the 89th District Court
D/B/A DOUBLE D LIQUOR, Appellants
                                           §    of Wichita County (180,335-C)

V.                                         §    July 11, 2019

MENGTAI PETROLEUM MACHINERY,               §    Opinion by Justice Gabriel
CO., LTD., Appellee

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s judgment. It is ordered that the judgment

of the trial court is affirmed.

       It is further ordered that appellant Donald Dunn and Jackey Dunn d/b/a

Double D Liquor shall bear the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel